                   Case 20-14631-amc                   Doc         Filed 04/28/21 Entered 04/28/21 09:21:10                              Desc Main
 Fill in this information to identify the case:
                                                                   Document      Page 1 of 3
 Debtor 1                  Frank Paul Orlando
 Debtor 2                  Kathy Colleen Orlando
 (Spouse, if filing)
 United States Bankruptcy Court for the:           Eastern     District of           Pennsylvania
                                                                                        (State)
 Case number                                    20-14631-AMC




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                            12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:                 The Money Source Inc.                                           Court claim no. (if known):            19-1

Last four digits of any number you use to
identify the debtor's account:                                                0409

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

                No
                Yes. Date of the last notice:                           .

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                                           Dates incurred                                  Amount
 1.          Late charges                                                                                                                  (1)
 2.          Non-sufficient funds (NSF) fees)                                                                                              (2)
 3.          Attorney fees                                                                                                                 (3)
 4.          Filing fees and court costs                                                                                                   (4)
 5.          Bankruptcy/Proof of claim fees                                                                                                (5)
 6.          Appraisal/Broker's price opinion fees                                                                                         (6)
 7.          Property inspection fees                                                                                                      (7)
 8.          Tax advances (non-escrow)                                                                                                     (8)
 9.          Insurance advances (non-escrow)                                                                                               (9)
 10.         Property preservation. Specify:                                                                                              (10)
 11.         Other. Specify:                                                 Plan Review Fee                                12/08/2020    (11)        $300.00
 12.         Other. Specify:                                                                                                              (12)
 13.         Other. Specify:                                                                                                              (13)
 14.         Other. Specify:                                                                                                              (14)
 15.         Total post-petition fees, expenses, and charges. Add all of the amounts listed above.                                        (15)        $300.00


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                             Notice of Postpetition Mortgage Fees, Expenses, and Charges                                         2225-N-3935
                                                                                                                                                 NFC_122018_001
            Case 20-14631-amc                   Doc         Filed 04/28/21 Entered 04/28/21 09:21:10                        Desc Main
                                                            Document      Page 2 of 3
Debtor 1                                   Frank Paul Orlando                       Case Number (if known)           20-14631-AMC
                      First Name            Middle Name          Last Name




Part 2:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

I am the creditor.

I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Natalie E. Lea
Signature                                                                        Date    04/26/2021


Print          Natalie E. Lea                                                    Title   Authorized Agent for The Money Source Inc.
                First Name          Middle Name           Last Name



Company        Bonial & Associates, P.C.


Address        14841 Dallas Parkway, Suite 425
               Number              Street

               Dallas, Texas 75254
               City                State                  ZIP Code



Contact phone          (972) 643-6600                        Email    POCInquiries@BonialPC.com




Official Form 410S2                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                                        2225-N-3935
                                                                                                                                      NFC_122018_001
Case 20-14631-amc               Doc      Filed 04/28/21 Entered 04/28/21 09:21:10                     Desc Main
                                         Document      Page 3 of 3


CERTIFICATE OF SERVICE OF NOTICE OF POST PETITION MORTGAGE, FEES, EXPENSES AND
                                   CHARGES

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before April 28, 2021 via electronic notice unless otherwise stated.
Debtor               Via U.S. Mail
Frank Paul Orlando
1209 S Rapps Dam Rd
Phoenixville, PA 19460


Debtor               Via U.S. Mail
Kathy Colleen Orlando
1209 S Rapps Dam Rd
Phoenixville, PA 19460


Debtors' Attorney
Richard N. Lipow
Lipow Law Office
629 Swedesford Road
Malvern, PA 19355

Chapter 13 Trustee
Scott Waterman
2901 Saint Lawrence Ave., Suite 100
Reading, Pennsylvania 19606


                                                       Respectfully Submitted,
                                                       /s/ Natalie E. Lea




NOTICE OF FEES AND COSTS - CERTIFICATE OF SERVICE                                                        2225-N-3935
                                                                                                      NFC_COSDflt_01
